Per Curiam.
The defendant’s correspondence establishes beyond possibilitjof contradiction the defendant’s liability to the plaintiff. It is so repugnant to the defense of fraud which is asserted in the answer, as to require the conclusion that that defense is a mere afterthought and sham.
The order should be reversed, with twenty dollars costs and disbursements and the motion granted.
Present — Martin, P. J., O’Malley, Glennon, Untermyer and Dore, JJ.
Order unanimously reversed, with twenty dollars costs and disbursements, and motion granted.